DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

	
Response to Arguments
Applicant's amendments and arguments filed 4/28/2022 have been fully considered. 
The declaration(s) under 37 CFR 1.130 and/or 1.132 filed 4/28/2022 is sufficient to overcome the rejection of under 35 U.S.C. 103 as being unpatentable over Willobee (8,202,318) in view of Smietana (Development and Manufacturing of Scaffold-less Constructs for Tendon/Ligament Repair). In said declaration, Mr. Smietana stated:

    PNG
    media_image1.png
    61
    647
    media_image1.png
    Greyscale

However, the Metadata for Smietan reference from University of Michigam Library cited on the IDS dated 4/28/2022 states the date available was 10/13/2014. This reference is now being applied. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Smietana (Metadata for Smietan reference from University of Michigam - Development and Manufacturing of Scaffold-less Constructs for Tendon/Ligament Repair, dated 10/13/2014).
Willobee teaches a construct fully capable of functioning as a tendon rotator cuff repair construct. Below is Willobee’s construct compared with applicant’s construct.


    PNG
    media_image2.png
    244
    551
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    293
    576
    media_image3.png
    Greyscale

 Referring to at least column 2, lines 39-58, Willobee teaches said construct comprising:
i) a bone-fixation end comprising a single column 50 of tendon tissue for fixation to bone in a tendon repair surgery; and
ii) a tendon-fixation end 60 extending from and fused to said single column 50 and having two or more tendon prongs each having a free end for fixation to a tendon in a tendon repair surgery. 
However, Willobee fails to specially teach the graft construct is a scaffold-free (scaffold-less), tissue-engineered construct derived from growing cells in culture that is capable of establishing a native enthesis in vivo after implantation (functional language).
Smietana teaches a tendon/ligament construct that is scaffold-free (see at least the title) derived from growing cells in culture (see page 2, lines 28-35 describing a bioreactor system and co-culture) that is capable of establishing a native enthesis in vivo after implantation (see page 1, line 17 through page 2, line 21). Wherein the native enthesis includes a fibrocartilage region having graded zones (multi-phasic).
It would have been obvious to one having ordinary skill in the art to have made the tendon construct of Willobee from a scaffold-free, tissue-engineered tendon/ligament construct derived from growing cells in culture such that the engineered tendon integrates with the host tissue and re-stablishes a functional enthesis instead of disorganized fibrovascular scar tissue with weak mechanical properties.

The examiner interprets the reasoning above to be fully capable of fulfilling the functional language, “wherein the bone-fixation end regenerates a native enthesis at the interface of the bone and the rotator cuff repair construct, wherein the native enthesis includes a fibrocartilage region have graded zones”.

Claim 2, referring to column 5, lines 24 et seq., the bone fixation diameter is believed to be about 6.5 mm to about 8.5 mm. The diameter of the prongs is believed to be 4.5 mm to 6.0 mm, both are slightly larger than the claimed diameters. It would have been obvious to one having ordinary skill in the art to have reduced the diameters and tried the claimed diameter of both the bone-fixation end and the tendon-fixation end prongs to be less intrusive to surrounding tissue and/or fit a smaller patient.
 Regarding claims 3 and 4, the total length of the construct is about 100 mm or about 10 cm (100 mm; column 5, liner 63) to 11 cm (110 mm; column 5, lines 30 et seq). Based on the drawings and applicant’s broad range for the bone fixation end and the tendon-fixation end prongs, it would have been obvious to one having ordinary skill in the art to have divided the total length of bone-fixation end in a range of about 2-7 cm plus the tendon-fixation end length of about 1-5 cm to equal 10 cm to meet varying body construct requirements and placement. 
Claim 5, as shown in at least figure 1, the prongs start at about ½ to 2/3 the length of the entire construct. Also, see discussion of claims 3 and 4 above.
Claim 6, figure 1 shows three prongs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774